Name: 2000/646/EC: Council Decision of 17 October 2000 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer
 Type: Decision
 Subject Matter: international affairs;  environmental policy;  natural environment;  parliamentary proceedings;  deterioration of the environment
 Date Published: 2000-10-25

 Avis juridique important|32000D0646(01)2000/646/EC: Council Decision of 17 October 2000 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer Official Journal L 272 , 25/10/2000 P. 0026 - 0026Council Decisionof 17 October 2000concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer(2000/646/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Community, in view of its responsibilities for the environment, has by Decision 88/540/EEC(2) become a party to the Vienna Convention for the Protection of the Ozone Layer and the Montreal Protocol on substances that deplete the ozone layer, and by Decision 91/690/EEC(3) has approved the first amendment to the said Protocol and by Decision 94/68/EC(4) has approved the second amendment to the said Protocol.(2) Recent evidence indicates that for the adequate protection of the ozone layer a higher degree of control of trade in ozone depleting substances is required than is provided by the Montreal Protocol as amended in 1992. The same evidence indicates that there should be additional monitoring and control of trade in controlled ozone-depleting substances and in particular on methyl bromide.(3) A third amendment to the Montreal Protocol introducing these controls was adopted in Montreal in September 1997. The Commission, on behalf of the Community, took part in the negotiation and agreement of this amendment.(4) The Community has adopted measures in the area covered by the amendment and should therefore undertake international commitments in that area.(5) It is necessary for the Community to approve the third amendment to the Montreal Protocol because its provisions relate to trade in controlled substances between the Community and other Parties, the implementation of which is the responsibility of the Community,HAS DECIDED AS FOLLOWS:Article 1The third amendment to the Montreal Protocol on substances that deplete the ozone layer is hereby approved on behalf of the Community.The text of this amendment is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person or persons empowered to deposit the instrument of approval of this third amendment on behalf of the Community with the Secretary-General of the United Nations in accordance with Article 13 of the Vienna Convention for the Protection of the Ozone Layer as read in conjunction with Article 3 of the third amendment to the Montreal Protocol.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 17 October 2000.For the CouncilThe PresidentL. Fabius(1) OJ C 21 E, 25.1.2000, p. 9.(2) OJ L 297, 31.10.1988, p. 8.(3) OJ L 377, 31.12.1991, p. 28.(4) OJ L 33, 7.2.1994, p. 1.